Citation Nr: 1100956	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-38 783	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a 70 percent evaluation for posttraumatic stress 
disorder (PTSD) prior to January 15, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina in October and November of 2007.

The Veteran's appeal initially encompassed the issues of 
entitlement to an initial evaluation in excess of 50 percent for 
PTSD and service connection for hypertension and a skin rash.  In 
November 2009, the RO increased the evaluation for PTSD to 70 
percent, albeit effective only as of January 15, 2009.  In the 
December 2009 Supplemental Statement of the Case, the RO listed 
two different PTSD claims: entitlement to an evaluation in excess 
of 70 percent, and entitlement to a "higher than 70 percent 
evaluation" prior to January 15, 2009.  In a January 2010 
statement, received by the RO, the Veteran indicated that he 
wanted to limit his appeal only to "the earlier effective date 
for the grant of 70% for PTSD" and specifically withdrew his 
appeal for the two service connection claims.  In a statement 
dated in November 15, 2010, he similarly indicated that he wished 
to withdraw his hypertension, skin rash, and PTSD rating claims 
and that he also wished to cancel his Video Conference hearing 
scheduled for January 2011.  Finally, in a statement dated in 
November 18, 2010, he stated that he wanted to withdraw all four 
of the issues on appeal and to cancel his hearing.  As three of 
the four issues on appeal appear to have been withdrawn while the 
case was pending at the RO, only the effective date issue is 
listed on the front page of this decision.


FINDING OF FACT

In November 2010, prior to the promulgation of a decision in the 
appeal, the Veteran notified the Board that a withdrawal of this 
appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


